Citation Nr: 1827217	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from December 1975 to July 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate opinion. A February 2016 VA examination report and opinion are of record. The Board, however, found that the statements made in the examination report were conflicting. Likewise, an April 2017 Veterans Health Administration opinion was obtained.  The Board finds that this opinion is also conflicting.  

Historically, the Veteran contends his bilateral hip and knee disorders are related to active service, and that he has experienced knee and hip pain since service. He contends that a VA physician told him his knee and hip problems were due to marching and running during service. 

Service treatment records (STRs) showed that in January 1977, the Veteran was treated for complaints of bilateral knee pain and bruising. In October 1979, he was treated for left hip pain.

Post-service treatment records showed that the Veteran has been seen for complaints of knee and hip pain. X-ray reports have showed evidence of degenerative osteoarthritis of the knees and hips.

In a February 2016 VA examination report, the diagnoses included right and left knee joint osteoarthritis, diagnosed in 2007, and a tibia and/or fibula fracture of the left leg. The Veteran reported bilateral knee pain since leaving the military, but denied any knee injuries. It was noted that he did work in carpentry and roofing for a number of years, and reported he first sought treatment for his knee conditions in 1979 when he re-enlisted. He reported that after leaving service, he was seen at a VA facility in 1991 for complaints of bilateral knee pain, and that he was treated with something for pain and swelling, but did not recall the name. The examiner opined that the Veteran's bilateral knee condition (osteoarthritis) was less likely than not (less than 50% probability) incurred in or caused by service. The examiner noted that STRs and the Veteran's lay statements were all reviewed and taken into account by the examiner as part of this opinion. For rationale, the examiner noted that according to the STRs, the Veteran had a fall injury in January 1977 with abrasions to both knees, there were no further notes found regarding any knee injuries, complaints, or treatments, and that medical evidence to support a diagnosis of a chronic condition of osteoarthritis of the knees was not found until 2007. The VA examiner, however, then indicated that she could not, without mere speculation, state that the Veteran's bilateral knee injury in 1977 during a motor vehicle accident, resulted in his osteoarthritis over 20 years later, especially in light of the fact that he had a work history of construction/factory type work of roofing. The examiner also noted that according to the arthritis research and medical literature, osteoarthritis usually started in the late 40's and that doing very hard activities over and over or physically demanding jobs increased the risk.

Additionally, in another February 2016 VA examination report, the diagnoses included osteoarthritis of the right and left hips, diagnosed in 2007. The Veteran reported a left hip injury in service, after a motorcycle accident, and that he was treated with Flexeril and no duty for 2 days, but had no problem with his hip afterwards. He reported problems with both hips since leaving the military in 1983, including aching pain, and that he was not treated for hip problems while in the military as he tried to live with it. He reported he did not seek medical treatment for his hip pain until 1987. The examiner opined that the Veteran's bilateral hip condition (osteoarthritis) was less likely than not incurred in or caused by service. The examiner noted review of STRs and the Veteran's lay statements, and that STRs showed the Veteran had ecchymosis (bruising) of the left hip secondary to trauma from a motor vehicle accident in October 1979, and that he was later examined and his hip was found to be healing normally. The examiner noted that medical evidence to support a diagnosis of a chronic condition of osteoarthritis was not found until 2007. The examiner then stated, however, that she could not, without mere speculation, state that the Veteran's motor vehicle accident injuries in 1979 resulted in his osteoarthritis over 20 years later, especially in light of his work history of construction/factory type of work of roofing. The examiner also noted that according to the arthritis research and medical literature, osteoarthritis usually started in the late 40's and that doing very hard activities over and over or physically demanding jobs increased the risk.

Although the 2016 VA examiner provided negative nexus opinions, the examiner then stated that an opinion regarding whether the current disorders were related to the in-service events could not be provided without mere speculation. This statement makes it unclear what the examiner's etiological opinion is. Accordingly, a review of the record and an etiological opinion was required to clarify. 

A VHA opinion was requested to clarify the etiological opinion.  An April 2017 opinion was rendered by an orthopedic surgeon based on a review of the Veteran's STRs and VA medical records. The orthopedic surgeon noted the pertinent evidence regarding the Veteran's claim of bilateral hip and knee disabilities. The orthopedic surgeon stated that heavy manual labor, repetitive squatting, obesity, and genetics were risk factors for hip and knee osteoarthritis. However, the orthopedic surgeon concluded that the causes of knee and hip osteoarthritis are complex and not completely understood, and that he could not determine, and it was likely impossible for anyone to determine, which specific factors led to the Veteran developing knee and hip osteoarthritis. The orthopedic surgeon's conclusion makes it unclear what the etiological opinion is. Accordingly, another review of the record and etiological opinion is required to clarify. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion to determine the etiology of his bilateral knee and hip disorders. If an examination is deemed warranted, one must be conducted.  The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee and bilateral hip disorders had their onset in active service, manifested within one year of service discharge, or are otherwise etiologically related to active service, to include the in-service knee and hip incidents.

The examiner must also specifically address the following: 1) the Veteran's STRs; 2) the Veteran's lay statements of symptoms during and after service; 3) the February 2016 VA examination reports; and 4) the April 2017 VHA opinion.

2.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




